Citation Nr: 0026672	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Determination of an initial rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 30 percent evaluation.  The veteran appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review.  

The veteran did not attend his September 2000 personal 
hearing at the Board.


FINDING OF FACT

PTSD is manifested by moderate symptoms, with a Global 
Assessment of Functioning score of 60, some difficulty in 
establishing and maintaining effective work and social 
relationships, panic attacks of unknown frequency, and 
declining short term memory, but not by the following: a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§  3.102, 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates "staged ratings", where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  After reviewing the 
record, the Board finds that no further action is necessary 
to meet the duty to assist the veteran with the development 
of evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 30 
percent evaluation is warranted for PTSD resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Private treatment records from January to September 1997 
reported treatment for depression and sleeplessness.  A 
January 1997 entry noted that the veteran had recently been 
fired from a relatively new job that he had begun the 
previous November. 

VA treatment records from June 1997 to March 1998 reported 
that the veteran participated in group therapy sessions for 
his PTSD.  He continued to have problems with sleeplessness 
and depression as well as anger.  In the opinion of his 
therapist, he also had a drinking problem, but the veteran 
denied this.  Initial records indicated that the veteran, 
while participating fully in the group, tended to isolate 
himself in other areas of his life.  However by February and 
March 1998, he was able to make friends with other group 
members, with whom he socialized outside of the therapy 
sessions.  He also formed a platonic friendship with a female 
outside of the group setting, with whom he had a common 
interest in horticulture.  In addition, he reported having a 
strong desire to see his daughter more often. 

The veteran was afforded two VA psychiatric examination in 
January 1998.  The first examination report noted that he was 
living by himself and working part time as a horticulturist.  
He indicated that he was close to some family members and 
that he had made friends with members of a veterans' therapy 
group.  He enjoyed hunting, fishing, reading and writing.  He 
complained of trouble sleeping, and reported having thoughts 
of Vietnam every day, in particular during certain months 
which brought back painful memories.  He strongly denied 
having any flashbacks.  He indicated that he had a strong 
startle response, he had a difficult time experiencing 
pleasure, he lacked trust in others, and he was often angry, 
but not violent.  He reported that his concentration and 
short term memory were declining, but that his long term 
memory was good.  

The second examination report noted that the veteran 
complained of vivid, intense and violent nightmares of war, 
with recurrent combat themes.  He further complained of 
constant intrusive and recurrent thoughts about service 
colleagues.  He again strongly denied having flashbacks.  He 
reported having hyperstartle response, hyperalertness, 
hypervigilence, and great difficulty trusting people.  He 
also had difficulty experiencing pleasure.  He further 
reported having episodes of intense anxiety that the examiner 
said were consistent with panic attacks.  The veteran had 
periods of depression accompanied by suicidal ideation, as 
well as very intense anger towards others, including his 
family.  This anger had led to the failure of his marriage 
and to work problems, because of difficulty the veteran had 
with authority figures.  He denied any propensity to 
violence, however.  He was unable to express emotions other 
than anger.  He also had problems falling asleep.  

On mental status examination, the veteran was tense and 
restless, and occasionally tearful.  His speech was coherent 
and relevant, his mood was very angry, and his affect was 
anxious and depressed.  He appeared preoccupied and absent 
minded at times but there was no thought disorder present.  
Insight and judgment were fair, and his cognitive functioning 
was average.  

The veteran was admitted to a VA inpatient PTSD program from 
January to March 1999.  His presenting problems were 
identified as daily intrusive memories of combat with 
associated distress, detachment and isolation from others, 
anger and irritability, sleep difficulties and significant 
substance abuse issues.  A summary report of his treatment 
noted that he had an extended history of interpersonal 
difficulties, family disruption, and underemployment.  In 
addition, the veteran described himself as being highly 
defensive, and easily angered when confronted by others.  
Towards the end of treatment, he was more open to input from 
others as well as to self-examination, and became less 
defensive.  He participated fully in both group and 
individual therapy sessions, and appeared to derive full 
benefit from his hospital stay.  He maintained sobriety 
throughout his stay and upon discharge he said that he 
intended to remain sober for at least a year.  His diagnosis 
upon discharge was PTSD, chronic, moderate, and his Global 
Assessment of Functioning (GAF) score was 60.

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A GAF of 51-60 indicates 
"moderate symptoms . . . OR moderate difficulty in social, 
occupational or school functioning."  Id.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence indicates that the 
disability picture presented by the veteran's PTSD more 
closely approximates the criteria for the currently assigned 
30 percent rating. In this regard, the Board notes that, 
while the veteran has been able to make friends in his 
therapy group, and has strong feelings for his daughter, the 
evidence overall shows that he does have difficulty in 
establishing and maintaining effective work and social 
relationships.  The VA examiner did indicate that the veteran 
had panic attacks, but the frequency of such attacks was not 
reported.  The veteran did report that his short term memory 
and concentration were declining, but he said that his long 
term memory was good.  As regards the remaining criteria for 
a 50 percent evaluation, the Board notes that, while the 
veteran's affect has been described as anxious and depressed, 
the medical record contains no evidence of a flattened 
affect.  There is no evidence of impaired judgment; instead, 
the veteran's judgment has been described as fair.  Nor has 
there been evidence of impaired abstract thinking or 
disturbances of motivation and mood.  In addition, he has not 
been described as having circumstantial, circumlocutory, or 
stereotyped speech.  On the contrary, his speech has been 
described as coherent and relevant.  

Finally, the Board notes that the veteran has been assessed a 
GAF of 60, indicative of moderate symptoms, and upon 
discharge from the VA hospital in March 1999, PTSD was 
described as moderate.  In view of these findings, and the 
fact that the veteran displays only a few of the criteria for 
a 50 percent evaluation, the Board finds by a preponderance 
of the evidence that the disability picture presented by the 
veteran's PTSD more closely approximates a 30 percent 
evaluation than it approximates a 50 percent evaluation.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

